Citation Nr: 1002183	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-41 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
bilateral plantar fasciitis, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a temporary total disability rating for 
bilateral plantar fasciitis under the provisions of 38 C.F.R. 
§ 4.30 based upon convalescence following September 20, 2004, 
Department of Veterans Affairs orthopedic treatment.  

3.  Entitlement to an increased disability evaluation for 
right knee patellofemoral syndrome, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran/Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from May 1979 to June 1992 and 
from February 2003 to January 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which, in 
pertinent part, denied increased disability evaluations for 
the Veteran's bilateral plantar fasciitis and right knee 
patellofemoral syndrome and a total disability rating for her 
bilateral plantar fasciitis under the provisions of 38 C.F.R. 
§ 4.30 based upon convalescence following September 20, 2004, 
Department of Veterans Affairs (VA) orthopedic treatment.  

In August 2007, the Veteran was afforded a hearing before the 
undersigned sitting at the RO.  A transcript of that hearing 
is contained in the claims folder.  In November 2007, the 
Board remanded the Veteran's appeal to the RO for additional 
action.  The matter is now properly returned for additional 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's post-operative bilateral plantar fasciitis 
alone has been objectively shown to be productive of no more 
than chronic bilateral foot pain and swelling; well-healed 
surgical scars; an antalgic gait; the daily use of 3D boots; 
and an impaired ability to be on her feet for prolonged 
periods of time.  The foot disability is severe.

3.  The September 20, 2004, VA orthopedic treatment of the 
Veteran's bilateral plantar fasciitis encompassed 
immobilization of the Veteran's left foot in a cast and 
required a period of convalescence until October 21, 2004.  

4.  The Veteran's right knee patellofemoral syndrome has been 
objectively shown to be manifest by no more than a range of 
motion of 0 to 100 degrees with pain and crepitus; joint line 
tenderness; mild degenerative joint disease; and no recurrent 
joint subluxation or lateral instability.  



CONCLUSIONS OF LAW

1.  Criteria for a 30 percent evaluation for the Veteran's 
bilateral plantar fasciitis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2009).  

2.  Criteria for a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30 based upon convalescence 
following September 20, 2004, VA orthopedic treatment have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 
4.30(a)(3), 4.45(f) (2009).  

3.  Criteria for an evaluation in excess of 10 percent for 
the Veteran's right knee patellofemoral syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claims of entitlement to both 
increased evaluations for her bilateral plantar fasciitis and 
right knee patellofemoral syndrome and for a total disability 
rating under 38 C.F.R. § 4.30, the Board observes that the RO 
issued VCAA notices to the Veteran in January 2005, March 
2006, and January 2008 which informed her of the evidence 
generally needed to support a claim of entitlement to an 
increased evaluation and a total disability rating; what 
actions she needed to undertake; and how the VA would assist 
her in developing her claims.  The January 2005 VCAA notice 
was issued prior to the June 2005 rating decision from which 
the instant appeal arises.  

The VA has attempted to secure all relevant documentation to 
the extent possible.  The Veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The Veteran was afforded hearings 
before both a VA hearing officer and the Board.  The hearing 
transcripts are of record.  In November 2007, the Board 
remanded the Veteran's claims to the RO for additional action 
including affording the Veteran further evaluation which 
encompassed her feet and right knee.  The Veteran was 
afforded a February 2008 VA orthopedic examination for 
compensation purposes.  To that end, when the VA undertakes 
to either provide an examination or to obtain an opinion, it 
must ensure that the examination or opinion is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While not a 
model of clarity, the February 2008 examination report 
reflects that all relevant orthopedic evaluation and tests 
were performed.  The examiner also noted reviewing the claims 
folder extensively and provided opinions regarding limitation 
due to pain.  Although the examiner did not provide 
supporting rationale for the opinion that foot pain is more 
likely due to plantar fasciitis than neuropathy, the Board 
finds that the lack of reasoning is not detrimental to the 
Veteran as the claim will be resolved in her favor, as 
discussed more fully below, in a finding that the foot 
disability is severe and a result of service-connected 
plantar fasciitis.  As such, the Board finds that there has 
been substantial compliance with its November 2007 remand 
instructions and additional remand is not required.  D'Aries 
v. Peake, 22 Vet. App. 97 (2008) (noting that substantial 
rather than strict compliance with the terms of a Board 
remand is required pursuant to Stegall v. West, 11 Vet. App. 
268 (1998)).  

There remains no issue as to the substantial completeness of 
the Veteran's claims.  All relevant facts have been developed 
to the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met as set forth 
above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Shinseki v. Sanders, 556 U.S. ___ (2009).  Consequently, the 
Board now turns to the merits of the Veteran's claims.

II.  Bilateral Plantar Fasciitis 

A.  Historical Review

A November 2003 Army physical evaluation board report 
indicates that the Veteran was diagnosed as having chronic 
bilateral plantar fasciitis which rendered her unfit for 
continued military service.  In August 2004, the RO 
established service connection for bilateral plantar 
fasciitis; assigned a 10 percent evaluation for that 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284; and effectuated the award as of January 
17, 2004.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  Moderate residuals of 
foot injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 
percent evaluation requires severe residuals.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2009).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1) (2009).  

A March 2004 VA podiatric evaluation reflects that the 
Veteran complained of chronic bilateral foot burning pain and 
aching.  She presented a history of bilateral plantar fascial 
fibromatosis and 2002 right and left plantar fasciotomies.  
On examination, the Veteran exhibited bilateral foot 
pronation and lower extremity ranges of motion "within 
normal limits."  

VA clinical documentation dated in September 2004 and October 
2004 indicate that her feet were placed in casts and 3D boots 
in an attempt to ameliorate her bilateral foot pain.  The VA 
treatment record states that the Veteran's bilateral foot 
disorder necessitated that she be "off work" for a six week 
period.  In her November 2004 claim for an increased 
evaluation, the Veteran advanced that:  her feet had been 
"in [a] walking cast or [a] regular cast since September 
2004; her bilateral foot disorder had increased in severity; 
and she was unable to hold a job.  

At a February 2005 VA examination for compensation purposes, 
the Veteran complained of progressively worsening chronic 
bilateral foot pain which was exacerbated by walking.  She 
reported that she had been treated with bilateral lower 
extremity casts, 3D boots, and night splints.  The Veteran 
stated that she was not currently working and was limited in 
her ability to perform her activities of daily living.  It 
was difficult for her to be on her feet for "any length of 
time due to" her chronic foot pain.  The Veteran was 
observed to have a bilateral antalgic gait.  On examination 
of the feet, the Veteran exhibited bilateral third web space 
tenderness to palpation; well-healed bilateral plantar 
fascial release scars; "significant flat foot deformity," 
bilaterally; full ranges of motion of the ankles, the 
subtalar joints, and the toes; normal foot muscle strength 
and sensation; and no callosities.  Contemporaneous X-ray 
studies of the feet revealed no abnormalities.  Assessments 
of bilateral plantar fasciitis and significant bilateral pes 
planus deformity were advanced.  The examiner commented that 
"it is conceivable that pain could further limit function as 
described particularly after being on her feet all day."  

At a March 2006 hearing before a VA hearing officer, the 
Veteran testified that she experienced chronic bilateral foot 
pain and intermittent bilateral foot swelling.  She stated 
that her bilateral foot disorder necessitated that she wear 
3D boots on a daily basis; impaired her ability to walk and 
to stand for prolonged periods of time; and prevented her 
from finding suitable work.  

At an April 2006 VA examination for compensation purposes, 
the Veteran complained of chronic bilateral plantar foot pain 
which radiated into her calves.  She reported that she took 
pain medication; wore 3D boots and "night splints;" and 
used a cane for ambulation.  The Veteran stated that she was 
"unable to find work that does not include prolonged 
standing."  On examination of the feet, the Veteran 
exhibited "exquisite tenderness" and soft tissue swelling 
at the insertion of the plantar fascia, bilaterally; 
well-healed scars on the medial aspects of the feet; ranges 
of motion of the ankles of dorsiflexion of 0 to 20 degrees 
and plantar flexion of 0 to 20 degrees; ranges of motion of 
the toes of dorsiflexion of 0 to 40 degrees and plantar 
flexion of 0 to 40 degrees; mild bilateral pes planus; and no 
abnormal weight-bearing or callosities.  Assessments of 
bilateral plantar fasciitis and bilateral pes planus were 
advanced.  The examiner commented that the Veteran 
"obviously is somewhat disabled from plantar fasciitis;" 
"is having problems with employment;" and "would likely be 
able to work only in a seated job."  

At the August 2007 hearing before the undersigned, the 
Veteran testified that her bilateral foot disorder was 
productive of chronic foot pain and swelling; impaired her 
ability to walk and to stand; and necessitated the daily use 
of 3D boots.  She clarified that she had not worked since 
2004.  

At a February 2008 VA examination for compensation purposes, 
the Veteran complained of chronic bilateral foot pain.  She 
reported that she did not drive a car or work due to her 
bilateral foot and right knee pain.  She was observed to walk 
with a shuffling gait.  On examination of the feet, the 
Veteran exhibited tenderness to palpation of the entire 
dorsal aspect of the right foot; bilateral flexible pes 
planus; intact sensation; no callosities or other evidence of 
abnormal weight-bearing; normal sensation; and no painful 
motion of her ankles, feet, or toes.  Contemporaneous X-ray 
studies of the feet were reported to show no bony 
abnormalities.  An assessment of bilateral plantar fasciitis 
was advanced.  The examiner observed that "it is conceivable 
that pain could further limit function as described 
particularly after being on her feet all day." 

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran's post-operative bilateral plantar 
fasciitis alone has been objectively shown to be manifest by 
no more the severe chronic bilateral foot pain and swelling; 
well-healed post-operative scars; and the use of 3D boots and 
night splints.  The Veteran's chronic bilateral foot pain 
significantly restricts her ability to be on her feet for 
prolonged periods of time and prevents her from taking 
employment which requires prolonged standing and walking.  
Repeated examinations of the feet have failed to reveal 
either painful or limited motion of any lower extremity 
joint; abnormal weight-bearing; or sensory impairment 
associated with the Veteran's post-operative bilateral 
plantar fasciitis.  The Board finds that the Veteran's 
testimony as to her severe bilateral foot pain and associated 
functional impairment to be credible.  Therefore, the Board 
concludes, when resolving all reasonable doubt in favor of 
the Veteran, that her post-operative bilateral plantar 
fasciitis warrants assignment of a 30 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2009) as the foot disability is deemed to be severe.  
This represents the maximum schedular evaluation under 
Diagnostic Code 5284.  

The Board observes that the Veteran has advanced contentions 
on appeal that her bilateral plantar fasciitis renders her 
unable to secure employment requiring prolonged periods of 
being on her feet.  The Court has directed that when 
entitlement to a total rating for compensation purposes based 
on individual unemployability is raised during the 
adjudicatory process of evaluating the underlying disability, 
it is part of the claim for benefits for the underlying 
disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  
In reviewing the record, the Board observes that a total 
rating for compensation purposes based on individual 
unemployability was denied in October 2006 during the 
pendency of the instant appeal.  The Veteran did not submit a 
notice of disagreement with that decision.  Further, the 
evidence of record does not establish that the Veteran's 
service-connected bilateral foot disorder renders her unable 
to secure and follow any form of substantially gainful 
employment.  Indeed, the Veteran's bilateral foot disorder 
alone appears not to impact her ability to secure and follow 
such employment as does not require prolonged periods of 
standing and/or walking.  Consequently, the Board finds that 
the total rating aspect of this claim has been adjudicated 
and is not properly on appeal at this time.  Because the 
evidence of record does not show that the Veteran is 
unemployable solely due to her severe foot disability, 
additional consideration under 38 C.F.R. § 4.16 is not 
required, or appropriate, at this time.

The clinical findings with respect to the Veteran's severe 
foot disability fall within the criteria for a 30 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2009).  See Thun v. Peake, 22 Vet. App. 
111 (2008).  Although the Veteran asserts that she is totally 
unemployable because of her foot and knee disabilities, she 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  The Veteran has not required frequent periods 
of hospitalization for her foot disability and treatment 
records are void of any finding of exceptional limitation due 
to the foot disability beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by foot pain and fatigue has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, the Board finds that referral for consideration of 
assignment of an evaluation on an extra-schedular basis is 
not warranted.  38 C.F.R. § 3.321(b)(1) (2009).  

Following a review of the entirety of the record, the Board 
finds that a schedular evaluation of 30 percent is warranted 
for all periods considered except as discussed below for the 
period of convalescence.  A rating in excess of 30 percent is 
not warranted and the only need for staged ratings is as 
discussed below.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

C.  38 C.F.R. § 4.30

The provisions of 38 C.F.R. § 4.30 (2009) direct, in 
pertinent part, that: 

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this 
section effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release.  The termination of 
these total ratings will not be subject 
to § 3.105(e) of this chapter.  Such 
total rating will be followed by 
appropriate schedular evaluations.  When 
the evidence is inadequate to assign a 
schedular evaluation, a physical 
examination will be scheduled and 
considered prior to the termination of a 
total rating under this section.  

  (a)  Total ratings will be assigned 
under this section if treatment of a 
service-connected disability resulted in: 

  (1)  Surgery necessitating at least one 
month of convalescence.  

  (2)  Surgery with severe post-operative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  

(3)	Immobilization by cast, without 
surgery, of one major joint or more.  

The shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45(f) (2009).  

A September 20, 2004, VA orthopedic treatment record states 
that the Veteran complained of chronic bilateral foot pain; 
diffuse numbness and tingling; and progressive loss of her 
arches.  An assessment of "bilateral plantar fasciitis 
status post release of continued pain" was advanced.  The 
treating VA physician directed that:  We will place her in a 
cast on her left and 3D boot at night on her right.  We will 
do this for six weeks and see if this cools her symptoms.  

A September 22, 2004, VA treatment record states that:

[The Veteran] must be off work for 6 
weeks as a result of the surgery she 
required to both her feet at the VA 
hospital.  She is unable to meet the 
physical requirements of her job in 
reference to physical holds on patients 
and the need for mobility to assist 
transitions to the floor.  

An October 1, 2004, VA orthopedic treatment record states 
that the Veteran complained of continued right heel pain and 
requested a right short leg cast.  The Veteran was directed 
to be put into a right short leg cast.  VA clinical 
documentation dated on October 13, 2004, states that the 
Veteran requested to be and was subsequently placed in 
bilateral 3D boots.  A treating VA physician directed that 
the Veteran could return to limited employment on October 21, 
2004.  

In her November 2004 claim, the Veteran advanced that she had 
been "in [a] walking cast or [a] regular cast since 
September 2004."  At the March 2006 hearing before a VA 
hearing officer, the Veteran testified that she had been give 
a "hard cast" in March 2004 which she wore for eight weeks 
and used a "walking cast" between September 2004 and June 
or July 2005.  She clarified that she had been unable to work 
during this period of convalescence.  At the August 2007 
hearing before the Board, the Veteran clarified that she was 
seeking a temporary total rating for her bilateral plantar 
fasciitis under the provisions of § 4.30 for the period 
following the September 20, 2004, VA orthopedic treatment.  

The Veteran's left foot was placed in a cast for treatment of 
her plantar fasciitis on September 20, 2004.  Her right foot 
was subsequently placed in a cast on October 1, 2004.  A 
treating VA physician determined that the Veteran's plantar 
fasciitis treatment necessitated immobilization of the left 
foot with a cast and a subsequent period of convalescence 
from September 20, 2004, to October 21, 2004.  Therefore, the 
Board concludes that a temporary total disability rating for 
the Veteran's bilateral plantar fasciitis following VA 
orthopedic treatment on September 20, 2004, is warranted.  38 
C.F.R. § 4.30(a)(3) (2009).  

III.  Right Knee Patellofemoral Syndrome

A.  Historical Review

The Veteran's service treatment records convey that she was 
treated for right knee complaints.  The report of an October 
1992 VA examination for compensation purposes states that the 
Veteran was diagnosed as having right knee patellofemoral 
syndrome.  In March 1996, the Board granted service 
connection for right knee patellofemoral syndrome.  In April 
1996, the RO effectuated the grant of service connection for 
right knee patellofemoral syndrome; assigned a 10 percent 
evaluation for that disability; and assigned the effective 
date of the award as July 1, 1992.  

B.  Increased Evaluation

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  The average 
normal range of motion of the knees is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (2009).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  

Degenerative arthritis (degenerative joint disease) 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  

At a June 2004 VA examination for compensation purposes, the 
Veteran complained of chronic right knee pain, discomfort, 
and cracking.  She reported that she had difficulty rising 
from a seated position and climbing stairs.  The Veteran 
denied right knee catching or locking.  She was observed to 
walk with a non-antalgic gait.  On examination of the right 
knee, the Veteran exhibited a range of motion of 0 to 
"approximately 127 degrees" with pain beyond 115 degrees; 
medial joint line tenderness; and a stable knee.  
Contemporaneous X-ray studies of the knee revealed no 
significant abnormalities.  An assessment of patellofemoral 
syndrome was advanced.  The examiner commented that "it is 
conceivable that pain could further limit function as 
described, particularly after being on her feet all day."  

At the February 2005 VA examination for compensation 
purposes, the Veteran complained of intermittent right knee 
pain and swelling.  On examination of the right knee, the 
Veteran exhibited a range of motion of 0 to 135 degrees; mild 
medial joint line tenderness to palpation; and no joint 
instability.  Contemporaneous X-ray studies of the right knee 
revealed no abnormalities.  An assessment of minimally 
symptomatic right patellofemoral syndrome was advanced.  

At the April 2006 VA examination for compensation purposes, 
the Veteran complained of anterior right knee pain which was 
exacerbated by both rising from a seated position and using 
stairs.  She denied experiencing right knee locking, 
catching, giving way, or instability.  On examination of the 
right knee, the Veteran exhibited a range of motion of 0 to 
125 degrees with "some" patellofemoral crepitus and no 
joint instability.  Contemporaneous X-ray studies of the 
right knee revealed mild degenerative changes.  Assessments 
of right knee patellofemoral syndrome and mild right knee 
medial compartment arthritis were advanced.  The examiner 
clarified that the Veteran exhibited "minimal loss of 
motion."  

At the March 2006 hearing before a VA hearing officer, the 
Veteran testified that her right knee disorder was productive 
of intermittent right knee pain and swelling and limitation 
of motion.  At the August 2007 hearing before the Board, the 
Veteran testified that her chronic right knee disorder was 
manifest by pain and limitation of motion.  She has been 
diagnosed as having right knee arthritis.   The Veteran 
clarified that her right knee disability, in combination with 
her bilateral foot disorder, significantly impaired her 
vocational activities.  She has not put forth any assertion 
that she is totally unemployable because of her knee 
disability.

At the February 2008 VA examination for compensation 
purposes, the Veteran complained of chronic right knee pain 
and an occasional feeling of giving way.  On examination of 
the right knee, the Veteran exhibited a range of motion of 0 
to approximately 100 degrees with "a lot of pain" and no 
joint instability.  Contemporaneous X-ray studies of the 
right knee revealed findings consistent with mild 
degenerative changes.  An assessment of mild right 
knee/patellofemoral degenerative joint disease was advanced.  
The examiner commented that "it is feasible that patient 
(sic) can have functional limitations during flare-ups 
however and this is most likely secondary to pain."  

The Veteran's right knee disability has been shown to be 
objectively manifest by no more than chronic knee pain; a 
range of motion of the knee of 0 to 100 degrees with pain and 
crepitus; medial joint line tenderness; degenerative joint 
disease; and no ligamental instability or recurrent 
subluxation.  While the Veteran presented a subjective 
history of right knee giving way, the joint has been shown to 
be stable on repeated physical evaluation.  Therefore, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, are 
not for application.  In the absence of objective evidence of 
either actual or functional limitation of right knee flexion 
to 30 degrees or actual or functional limitation of extension 
to 15 degrees, the Board concludes that at an evaluation in 
excess of 10 percent evaluation is not warranted for the 
Veteran's right knee patellofemoral syndrome at any time 
during the relevant period.  Furthermore, as the Veteran's 
right knee symptomatology falls squarely within the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260, the 
Board finds that referral for an evaluation on an extra-
schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

ORDER

A 30 percent evaluation for the Veteran's bilateral plantar 
fasciitis is granted subject to the law and regulations 
governing the award of monetary benefits.  

A temporary total disability rating for the Veteran's 
bilateral plantar fasciitis under the provisions of 38 C.F.R. 
§ 4.30 based upon convalescence following September 20, 2004, 
VA orthopedic treatment is granted subject to the law and 
regulations governing the award of monetary benefits.  

An increased evaluation for the Veteran's right knee 
patellofemoral syndrome is denied.  



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


